— Judgment unanimously affirmed. Memorandum: Defendant’s conviction of rape in the first degree is supported by legally sufficient evidence (see, Penal Law § 130.00 [8]; People v Thompson, 72 NY2d 410, 415-416; People v Bleakley, 69 NY2d 490, 495).
The validity of defendant’s challenge to the procedure fol*1190lowed in approving his waiver of a jury trial cannot be determined on this record and must be established, “if at all, by facts outside the trial record in a proceeding maintainable under CPL 440.10” (People v Johnson, 51 NY2d 986, 988; see also, People v McDaniel, 161 AD2d 1125, lv denied 76 NY2d 861; People v Davidson, 123 AD2d 782, 783, lv denied 69 NY2d 826). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Rape, 1st Degree.) Present — Callahan, A. P. J., Denman, Pine, Lawton and Davis, JJ.